DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 01 April 2021 (“Response”).  
Claims 1–13 and 15–21 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.
Claim 21 is rejected under pre-AIA  35 U.S.C. § 102(e) as being anticipated by Sobek (US 2012/0221422 A1).
As per claim 21, Sobek discloses a computer implemented method for conducting a stored value card transaction, performed by computer comprising one or more processors and programming instructions encoded on a non-transitory computer-readable medium which, when the program instructions are executed by the one or more processors, transforms the computer into a particular machine and causes the particular machine to perform the method comprising: receiving, by a first provider from a user for use at a merchant point of sale, a first request for a single-use stored value card of said merchant for use in a purchase transaction comprising user identification information; information identifying the single-use stored-value card; and information identifying a purchase amount; transmitting, by the first provider to a second 
Applicants are respectfully reminded that limitations directed to content of information and/or lacking a functional relationship within the claim are not given patentable weight. See, e.g., Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 126 USPQ2d 1749, 1753 (Fed. Cir. 2018) (“Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight ….”). 
Similarly, nonfunctional descriptive material cannot render novel a claimed invention that would have otherwise been anticipated. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385, 70 USPQ2d 1862 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention form the prior art in terms of patentability). See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005), aff’d. In re Mathias, No. 2006-1103, 2006 WL 2433879 (Fed. Cir. Aug. 17, 2006) (Rule 36, unpublished) and Ex parte Curry, No. 2005-0509 (BPAI Jun. 30, 2005), aff'd. In re Curry, No. 2006-1003 (Fed. Cir. Jun. 12, 2006) (Rule 36, unpublished) (both cases treating data as nonfunctional descriptive material).
Applicants are also respectfully reminded, where the language in a method claim states only a purpose and intended result, the expression does not result in a manipulative difference in the steps of the claim. See Bristol Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001).
Applicants are also respectfully reminded, “[I]t is generally the rule that patentability of a method claim must rest on the method steps recited, not on the structure used, unless that structure affects the method steps.” Leesona Corp. v. US, 530 F.2d 896, 908 (US Ct Clms 1976).
For example, the adjective or label “single-use” does not functionally relate to performance of any of the positively recited method steps, and therefore is not given patentable weight. Also, for example, the phrase “wherein the single-use stored-value card is instantly issued and delivered to a user’s mobile application” is not a positively recited method step and does not functionally relate to performance of any of the positively recited method steps, and therefore is not given patentable weight. The same is true for the phrase “wherein the single-use stored-value card can only be used for the purchase transaction, and wherein a first user redemption account is funded from the first redemption amount.” Also, for example, the phrase “for a single-use stored value card of said merchant” and “for use in a purchase transaction” is an intended use phrase that does not affect how a step is performed (e.g., the step of “receiving, by a first provider from a user for use at a merchant point of sale, a first request for a single-use stored value card of said merchant for use in a purchase transaction” would be performed the .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Mersky, in view of Nightengale
Claim 10 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Mersky (US 2013/0060686 A1), in view of Nightengale et al. (US 2010/0241535 A1) (“Nightengale”).
As per claim 10, Mersky teaches a computer implemented method for conducting a stored value card transaction ([0075] “a single transaction”), performed by computer comprising one or more processors ([0056] “at least one processor”) and programming instructions encoded 
receiving, by a first provider from a user, a single-use stored-value card issue request for a purchase transaction ([0075] “receive the request 202 for the virtual debit card 300 from the user” “the request 202 may also include a specification or selection of whether the virtual debit card 300 is to be a single-use card”); 
issuing, by the first provider to the user, a single-use stored-value card ([0100] [0119] [0123]), wherein the single-use stored-value card is 
Mersky does not expressly teach that the card is issued “unfunded.” However, in a related endeavor, Nightengale teaches issuing a prepaid account in an unfunded state ([0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mersky to issue the card unfunded in order to comply with regulatory requirements (Nightengale [0010]).
Mersky and Nightengale, in view of Sobek
Claims 1–8, 11–13, 15–19, and 21 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Mersky and Nightengale, in view of Sobek (US 2012/0221422 A1).
As per claim 11, Mersky and Nightengale teach the computer implemented method for conducting a stored value card transaction of claim 10. 
Mersky does not expressly teach:
receiving, by the first provider from the user via a merchant point of sale, a first authorization request for the purchase transaction, wherein the first authorization request comprises user identification information; information identifying the single-use stored-value card; and information identifying a purchase amount;
transmitting, by the first provider to a second provider, a second authorization request; wherein the second authorization request comprises at least a portion of the user identification information and a first redemption amount, wherein the second provider maintains a first user redemption account associated with the user and the second provider;
receiving, by the first provider from the second provider, a response to the second authorization request, wherein the response to the second authorization request indicates the single-use stored-value card will be funded for the purchase transaction; and
transmitting, by the first provider, an authorization response to the merchant point of sale; wherein the authorization response comprises information that the first redemption amount is funded from the first user redemption account.
However, Mersky also teaches any known activation events or methods of activating a stored value card may be used (Mersky [0100]).

receiving, by a first provider from a user via a merchant point of sale, a first authorization request for a purchase transaction, wherein the first authorization request comprises user identification information; information identifying a single-use stored-value card; and information identifying a purchase amount; transmitting, by the first provider to a second provider, a second authorization request; wherein the second authorization request comprises at least a portion of the user identification information and a first redemption amount, wherein the second provider maintains a first user redemption account associated with the user and the second provider; receiving, by the first provider from the second provider, a response to the second authorization request, wherein the response to the second authorization request indicates the single-use stored-value card will be funded for the purchase transaction; and transmitting, by the first provider, an authorization response to the merchant point of sale; wherein the authorization response comprises information that the first redemption amount is funded from the first user redemption account (figure 1; [0035]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the activation process of Sobek for the activation process of Mersky/Nightengale.  Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Claims 1, 12, and 21 contain language similar to claim 11 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 1, 12, and 21 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.

As per claim 3, Mersky, Nightengale, and Sobek teach the computer implemented method for conducting a stored value card transaction of claim 2 wherein the single-use stored-value card issue request further comprises information identifying the second provider (Mersky [0075]; note: this claim recites nonfunctional descriptive information in the form of “information identifying a user’s unfunded single-use stored-value card application,” which is not given patentable weight because it does not affect performance of a positively recited method step).
As per claim 4, Mersky, Nightengale, and Sobek teach the computer implemented method for conducting a stored value card transaction of claim 1 wherein the first provider determines whether the first authorization request is a valid user transaction by comparing the user identification information and the information identifying the single-use stored-value card to data maintained in a first provider database (Sobek [0050]).
As per claim 5, Mersky, Nightengale, and Sobek teach the computer implemented method for conducting a stored value card transaction of claim 1 wherein the single use stored-value card issue request and the first authorization request are received by the processor of the 
As per claim 6, Mersky, Nightengale, and Sobek teach the computer implemented method for conducting a stored value card transaction of claim 1 wherein the single-use stored-value card issue request and the first authorization request are not received by the processor of the first provider contemporaneously with a purchase request by the user (Mersky [0075]; note: this claim limitation does not recites a method step and does not affect a positively recited method step, and therefore is not given patentable weight).
As per claim 7, Mersky, Nightengale, and Sobek teach the computer implemented method for conducting a stored value card transaction of claim 1 wherein the first provider is a single-use stored-value card issuer, a single-use stored-value card authorizer, a single-use stored-value card processor, a single-use stored-value card funding source, or combinations thereof (Mersky, at least figure 1; Sobek, figure 1).
As per claim 8, Mersky, Nightengale, and Sobek teach the computer implemented method for conducting a stored value card transaction of claim 1 wherein the second provider is a bank account, a credit card account, a stored-value account, an intermediary application or gateway linked to the bank account, the credit card account, the stored-value account, or combinations thereof (Sobek, at least figure 1).
Claims 13 and 15–19 contain language similar to claims 2–8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 13 and 15–19 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants argue
Accordingly, Applicants respectfully submit that “receiving ... a first request for a single-use stored value card of said merchant for use in a purchase transaction” is a positively recited method step and the claimed “single-use stored-value card” functionally relates to the performance of the method steps by giving meaning and purpose to the method steps because the method requires the receipt of a response to a second authorization request that authorizes “the single-use stored-value card” for “the purchase transaction” and the transmission of an authorization response which indicates that “the single-use stored-value card” can only be used for “the purchase transaction.” See supra, see also MPEP § 2111.04 (“Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a ‘wherein’ clause limited a process claim where the clause gave ‘meaning and purpose to the manipulative steps’).”).
Response 19.
The Examiner respectfully disagrees. Applicant points to the steps of “receiving … a first request,” “receiving … a response,” and “transmitting … an authorization response.” Response 19. However, none of the actions of “receiving” and “transmitting” is affected in a manipulative sense by any of the data being received and transmitted. One of ordinary skill in this art would understand that computers receive and transmit data in the same manner regardless of what particular data is being received or transmitted. The Examiner recommends amending the claims such that the data being received/transmitted has a functional relationship with the “first provider” computer.
Applicant argues “As is evident from the above-cited portions of Mersky, Mersky contains no disclosure or suggestion that its ‘one time use’ stored-value card is issued to for a 
The Examiner respectfully disagrees. Mersky teaches a request for a one-time card, which “may be interpreted as being a single transaction card in which the entire card amount 308 must be spent in a single transaction or is lost” ([0075]). Since the user can be faced with losing the amount on the card if not spent in its entirety, this teaching at least suggests that the user would request the card for an exact transaction amount for a specific transaction and spend the requested amount (or otherwise be lost). Furthermore, the requested card “can” (may) only be used for that transaction. Alternatively, the language argued by Applicant should not be given patentable weight. See rejection above. The card of Mersky is certainly capable of use in the manner described by the claims, however, the actual method steps of the claim (e.g., claim 10 comprises “receiving … [an] issue request” and “issuing … [a] card”) are not affected by the manner of use as claimed (i.e., “for a purchase transaction” and “can only be used for the purchase transaction). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922.  The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685